Citation Nr: 0215475	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  98-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his sister


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1996 by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in June 1966 denied 
entitlement to service connection for a back disorder and a 
rating decision in January 1981 found that new and material 
evidence to reopen the claim for service connection for a 
back disorder had not been submitted.  The veteran did not 
appeal those determinations to the Board, and so they became 
final.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  In 
August 1996 and thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that the additional evidence was not new and material, and 
the current appeal ensued.


FINDINGS OF FACT

1.  A rating decision in June 1966 denied entitlement to 
service connection for a back disorder, and a rating decision 
in January 1981 found that new and material evidence to 
reopen the claim had not been submitted.

2.  Evidence added to the record since January 1981 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.

3.  The veteran sustained an injury to his lower back during 
active service.

4.  In service and since service, the veteran has had 
continuous low back symptomatology, and he currently has a 
low back disorder.


CONCLUSIONS OF LAW

1.  A rating decision in June 1966, which denied entitlement 
to service connection for a back disorder, and a rating 
decision in January 1981, which found that new and material 
evidence to reopen a claim for service connection for a back 
disorder had not been submitted, are final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002).

2.  Additional evidence received since January 1981 is new 
and material, and the claim for service connection for a low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  In the instant case, the Board finds 
that VA has complied with the requirements of the statute.  
The veteran has not identified any evidence which may be 
pertinent to his claim which the RO has not obtained and 
considered.  The RO notified the veteran of the requirements 
in law to establish entitlement to the benefits which the 
veteran is seeking.  As, in this decision, the Board is 
reopening the veteran's claim, there is no further need to 
notify him of the evidence needed to reopen his claim.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
reopened claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides the issue of 
whether a claim for service connection for a low back 
disorder should be reopened and Board will, therefore, 
proceed to decide that issue.  Furthermore, as the Board in 
this decision is granting service connection for a low back 
disorder, no further evidence is needed to substantiate the 
claim and the Board will decide the appeal in the veteran's 
favor.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic." When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

The evidence of record at the time of the June 1996 rating 
decision included the veteran's service medical records and 
the report of a VA medical examination.  The evidence at the 
time of the January 1981 rating decision also included a 
statement by the veteran.  However, subsequently, the 
veteran's claims folder was misplaced and not located, and, in 
December 1997, a rebuilt claims folder was made.  The 
veteran's service medical records, except for a report of an 
examination at service entrance and a report of medical 
history for separation (obtained by the RO in December 1998), 
have been lost.  In addition, the report of the VA examination 
in 1966 and the veteran's March 1980 statement have been lost.  
Therefore, the available information concerning these items of 
evidence comes from copies of the June 1966 and January 1981 
rating decisions.  

As noted by the rating decision of June 1966, the service 
medical records showed that he was hospitalized in October 
1963 for observation and treated for a contusion of the left 
flank sustained in a truck accident.  At the VA examination in 
1966, the veteran complained of occasional lower back aches 
occurring about once a month which lasted about one day.  
Reportedly, an orthopedic examination revealed no orthopedic 
condition.  The basis of the June 1966 denial of service 
connection for a back disorder was, evidently, that the 
veteran did not have a back disability at separation from 
service in February 1966 or after separation from service.

The additional evidence presented or secured since January 
1981 includes: lay statements by the veteran's mother, 
brother, and 2 sisters; service clinical records; testimony at 
a personal hearing in July 1998 by the veteran, his wife, and 
a sister; and office records of several chiropractors dated 
since August 1995.

In their lay statements, the veteran's mother, brother, and 
sisters stated that, in 1963, the veteran told them that he 
had been injured in service in a truck accident.  The service 
clinical records show that, in October 1963, the veteran was 
admitted to a service department hospital for evaluation of a 
suspected ruptured spleen, sustained in a truck accident; it 
was determined that his spleen had not been ruptured; and the 
diagnosis was contusion of the left flank.  In a report of 
medical history for separation in February 1966, the veteran 
stated that he had not had recurrent back pain.  At the 
hearing in July 1998, the veteran testified that: in the truck 
accident, he landed on his back and that he has had recurrent 
back pain ever since then; he did not claim to have back pain 
in the report of medical history for separation because he did 
not want to be kept in service for making such a statement; 
and the fact that he did have back pain at separation is shown 
by the fact that he filed a claim for VA compensation for a 
back injury within 2 weeks of his separation from active 
service.  The veteran's wife and sister testified that the 
veteran has repeatedly complained of back pain ever since 
returning from service in 1966.  The veteran testified that he 
did not have an intercurrent back injury in postservice years.  
Records of the chiropractors who have treated the veteran in 
recent years include diagnoses of low back disorders, 
including sacroiliac strain and lumbar disc degeneration.

Upon consideration of the additional evidence, which is new, 
the Board finds that such evidence tends to prove that the 
veteran had a back injury while on active duty, that he has a 
current back disability, and that he has had a back disability 
continuously since his separation from service in February 
1966.  The additional evidence is thus new and material and 
warrants reopening the veteran's claim for service connection 
for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

Considering the claim on the merits, the Board finds that the 
testimony by the veteran, his wife, and his sister that he has 
suffered from back pain on a continuous basis since separation 
from active service in February 1966 is credible.  The 
veteran's statements and testimony that he injured his back in 
service in October 1963 and that he has had back pain ever 
since are also credible.  Given evidence from treating 
chiropractors that the veteran currently has low back strain 
and lumbar disc disease, the elements required for service 
connection for a low back disorder have been satisfied.  Based 
on continuity of symptomatology of a low back disorder since 
service, entitlement to service connection for a low back 
disorder is established.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(b)(d) (2001).    



ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder, the appeal is granted to that extent.

Service connection for a low back disorder is granted.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

